Citation Nr: 1121373	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-05 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed innocently acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from August 2002 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision.

In September 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.



FINDING OF FACT

The currently demonstrated adjustment disorder with mixed anxiety and depression is shown as likely as not to have had its clinical onset during his active service, including that in Iraq.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, disability manifested by an adjustment disorder with mixed anxiety and depression is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.


Legal Criteria and Analysis

The applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999; Pond v. West, 12 Vet. App. 341, 346 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran asserts that he developed chronic anxiety due to his exposure to stressful situation while serving in Iraq.   

The Veteran's service treatment records are negative for complaints or findings referable to an acquired psychiatric disorder.

An initial post-service evaluation in April 2008 contains a diagnosis of adjustment disorder with anxiety.  The Veteran did not indicate having any problems in service; however, he reported that, after returning home, he had problems with his marriage, was easily angered over small things, and he was easily startled.  He was always on edge and had a bad temper.  

Subsequent treatment records from June to August 2008 reflect diagnoses of adjustment disorder with mixed anxiety and depression, rule out alcohol induced mood disorder, and alcohol abuse.  

A June 2008 evaluation notes the Veteran's symptoms and the psychologist commented that the Veteran had some symptoms that he described such as irritability and difficulty sleeping that had persisted for at least a year and a half after his service in Iraq.

An April 2010 letter from a VA physician and nurse practitioner notes that the Veteran had a diagnosis of adjustment disorder and had not received any treatment for anxiety, depression or behavioral problems prior to service.  They noted the Veteran's current symptoms, treatment and medication.  

The opinion was that it was at least as likely as not that the symptoms of adjustment disorder with mixed anxiety and depression are a result of his military experience.  

On June 2010 VA examination, the Veteran reported that he had a lot of problems in his marriage after service due to his anger and short temper.  He also reported increased alcohol intake from the time he separated service until he stated getting treatment in July 2008.  

The examiner diagnosed an anxiety disorder that was not a separate and distinct diagnosis from the adjustment disorder; rather, it was a progression in the severity of his anxiety disorder.  He opined that the anxiety disorder was related to the Veteran's active service.

Although the Veteran did not report any symptoms while in service, he did report an onset of symptoms immediately after service.  The Board finds this lay evidence competent.  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In light of his experiences and consistent assertions, the Board also finds the Veteran's statements credible.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible.").

Based on this record, the Board finds the evidence to be relative equipoise in showing that the current adjustment disorder with anxiety and depression features as likely as not had its clinical onset during the Veteran's period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  



ORDER

Service connection for an adjustment disorder with mixed anxiety and depression is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


